          Case 3:17-cv-01880-BR           Document 162         Filed 05/01/19     Page 1 of 2




Tony Kullen, OSB # 090218
tkullen@wrightlegal.net
Wright, Finlay & Zak, LLP
121 S.W. Morrison, Suite 1100
Portland, Oregon 97220
PH: (503) 479-8871
FAX: (949) 608-9142
Attorneys for Euler Hermes North America Insurance Company



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

WEST LINN PAPER COMPANY, COLUMBIA                    Case No.: 3:17-cv-01880-BR
RIVER LOGISTICS, INC.,
and 6200605 CANADA, INC.,
                                                     NOTICE OF APPEARANCE OF TONY
             Plaintiffs, Counterclaim Defendants KULLEN AS COUNSEL FOR

v.                                                   INTERESTED PARTY EULER HERMES
                                                     NORTH AMERICA INSURANCE
CANFOR PULP & PAPER SALES LTD.,                      COMPANY
              Defendant, Counterclaim Plaintiff,
                       and Third Party Plaintiff

v.

BELGRAVIA PULP HOLDINGS, INC.,

                            Third Party Defendant




TO: THE CLERK OF THE COURT AND ALL PARTIES IN INTEREST:

       PLEASE TAKE NOTICE that Tony Kullen of the law firm of Wright, Finlay & Zak,

LLP,    hereby    appears      as   counsel    for      Interested   Party   Euler   Hermes     North

America Insurance Company (“Euler Hermes”), and requests that all further papers and pleadings,

except original process, be served upon him at the address shown below.




NOTICE OF APPEARANCE OF TONY KULLEN AS COUNSEL FOR INTERESTED PARTY EULER
HERMES NORTH AMERICA INSURANCE COMPANY - 1
           Case 3:17-cv-01880-BR           Document 162        Filed 05/01/19      Page 2 of 2




        Tony Kullen, OSB # 090218
        Wright, Finlay & Zak, LLP
        121 S.W. Morrison, Suite 1100
        Portland, Oregon 97220
        Ph: (503) 479-8871
        Fax: (949) 608-9142
        Email: tkullen@wrightlegal.net


Dated: May 1, 2019                            /s/ Tony Kullen
                                              Tony Kullen, OSB # 090218
                                              Attorney for Interested Party Euler Hermes




                                    CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was served via this Court’s CM/ECF system this 1st day
of May, 2019, upon counsel for all parties that have formally appeared in this civil action.


                                                /s/ Tony Kullen
                                                Tony Kullen




NOTICE OF APPEARANCE OF TONY KULLEN AS COUNSEL FOR INTERESTED PARTY EULER
HERMES NORTH AMERICA INSURANCE COMPANY - 2
